Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/22 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0364988 A1 in view of Tomasofsky et al (2016/0078444 A1).
	Both references were cited in the IDS received on 05/31/22.
As per claim 1, Nelson et al disclose a method comprising: inputting, with a processor, a set threshold onto a wagering network [0016], wherein the set threshold is set by artificial intelligence [0071]; inputting, with the processor at least one authentication criteria, onto the wagering network ([0015], [0018], [0020]); receiving, with the processor, at least one wager from a user ([0003], [0014]); receiving, with the processor, a first authentication criterion ([0026], [0152]); determining, with the processor, that the at least one wager of the user exceeds the set threshold ([0017], [0022]).   Nelson et al do not explicitly disclose activating a second authentication criterion but Tomasofsky et al disclose activating a second authentication upon determination that the at least one wager of the user is outside of either a predetermined wagering amount or predetermined wagering range ([0029], [0052], [0108]-0111]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed. To utilize the second authentication criteria as taught by Tomasofsky et al into the system of Nelson et al because it would improve the security of the system.
As per claim 2, Nelson et al disclose the method of claim 1, further comprising: displaying at least one message of approval or rejection of the wager or a request for a second authentication criterion criteria to the user ([0049], [0052], [0065], [0108]-[0112].
As per claim 3, Nelson et al disclose the method of claim 1, further comprising: inputting at least one user-set threshold and at least one user-set authentication criterion ([0107]-[0108])
As per claim 4, Nelson et al disclose the method of claim 3, wherein the set threshold is at least one of a wager money limit or a time limit and the set authentication criterion is at least one of a passcode or a biometric measure ([0020]-[0024]), [0084], [0144], amount, time, password).
As per claim 5, Nelson et al disclose the method  of claim 4, wherein the passcode is at least one of a numeric passcode, a letter passcode, and a special character passcode and the biometric measure is at least one of a fingerprint, facial recognition, voice recognition, and iris recognition ([0084], [0152]).
As per claim 6, Nelson et al disclose the method  of claim 1, further comprising: comparing the at least one wager received from the user to the set threshold in a threshold database ([0018], [0070]-[0071]).
As per claim 7, Nelson et al disclose the method  of claim 1, further comprising: use of geolocation, local regulations, an account creation date, a number of historical wagers, or a total amount wagered to generate at least one system-set threshold or at least one system-set authentication criterion ([0020], [0051], [0062]).
As per claim 8, Nelson et al disclose the method of claim 1, further comprising: utilizing an algorithm or artificial intelligence to observe either wagering behavior of the user or wagering behavior of a cohort of similar users and activate the second authentication criterion after at least one of the wagering behavior  of the user or the wagering behavior of the cohort of similar users deviates from an expected pattern [0071].
As per claim 9, Nelson et al disclose the method  of claim 1, wherein the at least one authentication criterion is set by artificial intelligence.
As per claim 10, Nelson et al disclose a system  comprising: a settings module configured to allow input of at least one threshold and at least one authentication criteria criterion from the system or from a user, wherein the at least one threshold is set by artificial intelligence ([0015]-[0016], [0018], [0020]); a threshold module configured to obtain data from the settings module and store data in at least one database or at least one blockchain ([0013], [0025], [0136]); an authenticate module configured to obtain data from the user and compare data to the at least one database or the at least one blockchain ([0017], [0022]); a verify module configured to communicate with the authenticate module and receive data from the user ([0026], [0152]); a threshold database configured to store the at least one threshold that is accessible via the threshold module and the authenticate module ([0013], [0025], 0136]);   Nelson et al do not explicitly disclose authenticating database configured to store the at least one criterion but Tomasofsky et al disclose an authenticate database configured to store the at least one authentication criterion
It would have been obvious to one of ordinary skill in the art at the time the invention was filed. to utilize the second authentication criteria as taught by Tomasofsky et al into the system of Nelson et al because it would improve the security of the system.
As per claim 11, Nelson et al disclose the system of claim 10,  or wherein artificial intelligence is configured to determine deviations from at least one of a wagering pattern of the user or a wagering pattern of a cohort of users by calculating at least one of an average wager of the user or an average wager of the cohort of users, utilizing a standard deviation variance amount, and calculating at least one of a wagering frequency and timing of the user and a wagering frequency and timing of the cohort of users ([0069]-[0071]).
As per claim 12, Nelson et al disclose the system of claim 11 wherein the message is displayed after the artificial intelligence detects a deviation in either the wagering pattern of the user or the wagering pattern of the cohort of users ([0108]-[0112]).
As per claim 13, Nelson et al disclose the system of claim 10, wherein the settings module is further configured to communicate with the threshold module ([0052]-[0055], [0148]-[0149]).
As per claim 14, Nelson et al disclose the system of claim 10, wherein the data obtained by the authenticate module is a wager of the user ([0003], [0014]).
As per claim 15, Nelson et al disclose the system  of claim 14, wherein the authenticate module is further configured to determine that at least one of a wager amount or a time exceeds the at least one threshold set in the threshold database ([0021]-[0025]).
As per claim 16, Nelson et al disclose the system of claim 15, wherein the authenticate module is further configured to communicate with the verify module that the at least one threshold has been exceeded ([0029], [0052], [0108]-[0111]).
As per claim 17, Nelson et al disclose the system of claim 10, wherein the data received by the verify module is the at least one authentication criterion criteria of the system or the user ([0029], [0052], [0108]-[0111]).
As per claim 18, Nelson et al disclose the system of claim As per claim 17, wherein the verify module is further configured to send the at least one authentication criterion criteria to the authenticate module ([0029], [0052], [0108]-[0111]).
As per claim 19. Nelson et al disclose the system  of claim 10, wherein the message sent to the device is a notification of approval or rejection of a wager by the user ([0049], [0052], [0065], [0108]-[0112]).
As per claim 20. Nelson et al disclose the system of claim 10, wherein the threshold database and the authenticate database are configured to encrypt the data stored therein ([0183], [0184]).
As per claim 21, Nelson et al disclose the system of claim 10, wherein the settings module is further configured to utilize artificial intelligence to determine authentication requirements based on geolocation, local regulations, an account creation date, a number of historical wagers, or a total amount wagered ([0070]-[0072]).
As per claim 22, Nelson et al disclose a computer implemented method, executed on a processor, comprising: inputting a set threshold onto a wagering network, wherein the set threshold is set by artificial intelligence [0071]; inputting at least one authentication criteria onto the wagering network ([0015], [0018], [0020]); receiving at least one wager from a user ([0003], [0014]); receiving a first authentication criterion ([0026], [0152]); determining that the at least one wager of the user exceeds the set threshold ([0017], [0022]); determining validity of the first authentication criterion   Nelson et al do not explicitly disclose activating a second authentication criterion but Tomasofsky et al disclose and activating a second authentication criterion upon determination that the at least one wager of the user is outside of either a predetermined wagering amount or predetermined wagering range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed. To utilize the second authentication criteria as taught by Tomasofsky et al into the system of Nelson et al because it would improve the security of the system.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale






/Ronald Laneau/
Primary Examiner, Art Unit 3715